NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4094-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSE A. PEREZ,

     Defendant-Appellant.
___________________________

                   Submitted October 1, 2020 – Decided November 17, 2020

                   Before Judges Fuentes and Whipple.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 98-11-4417.

                   Jose A. Perez, appellant pro se.

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Lucille M.
                   Rosano, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant, Jose Perez, appeals from the April 12, 2019, order entered by

Judge Alfonse J. Cifelli denying his motion to correct an illegal sentence under

Rule 3:21-10(5). We affirm.

      On November 5, 1998, defendant was charged in Essex County with four

counts of second-degree conspiracy to kidnap, N.J.S.A. 2C:5-2 and N.J.S.A.

2C:13-1; four counts of first-degree kidnapping, N.J.S.A. 2C:13-1b; four counts

of second-degree conspiracy to murder, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:11-3;

two counts of first-degree murder, N.J.S.A. 2C:11-3a(1) and N.J.S.A. 2C:11-

3a(2); two counts of first-degree felony murder, N.J.S.A. 2C:11-3a(3); and two

counts of first-degree attempted murder, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3.

State v. Romero, Nos. A–6593–99, A–0282–00, A-5704-00, A-0834-00, A–

4974–99 (App. Div. Apr. 12, 2004) (slip. op. at 3-7) (outlining the original

charges against the defendants in the 2000 trial, including defendant Perez).

      A jury found defendant guilty of numerous counts and the court sentenced

him to two consecutive forty-year sentences for first-degree murder and felony

murder, two concurrent thirty-year sentences for kidnapping and three

concurrent twenty-year sentences for conspiracy to murder and conspiracy to

commit kidnapping on April 5, 2000. Defendant appealed the judgment of

conviction and sentence imposed. In a consolidated opinion, we affirmed the


                                                                         A-4094-18T2
                                       2
defendant's convictions, remanded the matter for resentencing on defendant's

murder conviction, and instructed that the conspiracy sentence must also be

modified. Romero, slip op. at 92-101. The Supreme Court denied defendant's

petition for certification on September 23, 2005. State v. Perez, 181 N.J. 548

(2004).

      Later, defendant filed a petition for post-conviction relief (PCR) on April

3, 2006. The Honorable Peter V. Ryan, J.S.C., presided over the PCR hearing

and on January 7, 2013, the judge issued a written opinion denying the petition.

Defendant appealed and we affirmed. State v. Perez, No. A-4031-12 (App. Div.

Oct. 28, 2014) (slip op. at 1-3). The Supreme Court denied certification.

      On February 5, 2019, defendant filed a pro se motion to correct an illegal

sentence. Pertinently, defendant now asserts his sentence was illegal because

the absence of a transcript of a pretrial conference or documentation of a pretrial

memorandum "compels [this court] to conclude the defendant was not made

aware by the court or counsel that upon the setting of the trial date plea

negotiations would terminate pursuant [to] [Rule] 3:9-3(g)." In April 2019, the

court issued an order denying the motion as procedurally barred by Rules 3:22-

4 and 3:22-12(2). The court stated:

            I have received and considered the motion filed on
            February 5, 2019, by you as defendant, pro se, for

                                                                           A-4094-18T2
                                        3
correction of [an] illegal sentence imposed April 25,
2000, under Indictment No. 98-11-04417-I, pursuant to
the [No] Early Release Act [N.J.S.A. 2C: 43-7.2]. The
New Jersey Court Rule applicable to the motion
provides in pertinent part substantially as follows:

"Rule 3:21-10, Reduction or Change of Sentence
(a) Except as provided in paragraph (b) hereof, a motion
to reduce or change a sentence shall be filed not later
than [sixty] days after the date of the judgment of
conviction. The court may reduce or change a sentence,
either on motion or on its own initiative, by order
entered within [seventy five] days from the date of the
judgment of conviction and not thereafter.

(b) A motion may be filed and an order may be entered
at any time (1) changing a custodial sentence to permit
entry of the defendant into a custodial or noncustodial
treatment or rehabilitation program for drug or alcohol
abuse, or (2) amending a custodial sentence to permit
the release of a defendant because of illness or infirmity
of the defendant, or (3) changing a sentence for good
cause shown upon the joint application of the defendant
and prosecuting attorney, or (4) changing a sentence as
authorized by the Code of Criminal Justice, or (6)
changing a custodial sentence to permit entry into the
Intensive Supervision Program, or (7) changing or
reducing a sentence when a prior conviction has been
reversed on appeal or vacated by collateral attack."

This motion was filed well beyond the period of sixty
days limited for filing such a motion under the rule.
Furthermore, the good cause exception to the rule is not
properly invoked because the motion is not a joint
application by the defendant and prosecuting attorney,
and no good cause is shown or even claimed.



                                                             A-4094-18T2
                            4
          Moreover, although the motion does not seek relief
          because of illness or drug or alcohol abuse under an
          exception to the rule, any such relief is proscribed until
          completion of service of the term of parole eligibility
          under the No Early Release Act. State v. Mendel, 212
N.J. Super. 110 (App. Div. 1986).

          Furthermore, even if your letter was not barred under
          [Rule] 3:21-10 it would be wholly barred under [Rule]
          3:22-4. As you may recall your first petition for Post-
          Conviction relief was denied by Judge Ryan on January
          7, 2013. [Rule] 3:22-4 requires dismissal unless the
          petition is timely and alleges on its face (1) that the
          petition relies upon a new rule of law or; (2) that the
          factual predicate for the relief could not have been
          discovered earlier and, if proven, would raise a
          reasonable probability that relief would be granted or;
          (3) that the petition raises a prima facie case of
          ineffective assistance of counsel that represented
          defendant on the first or subsequent application for
          [PCR].

          In your case your motion is not timely under [Rule]
          3:22-12(2).

     This appeal followed.    Defendant raised the following argument on

appeal:

          FAILURE TO COMPLY WITH THE STRUCTURES
          OF [RULE] 3:9-1(f) [RULE] 3:9-3(g) VIOLATED
          PETITIONERS RIGHT TO DUE PROCESS WHICH
          IS A VIOLATION OF THE FOURTEENTH
          AMENDMENT OF THE [UNITED STATES
          CONSTITUTION] [AND] ARTICLE 1 PARAGRAPH
          1 OF THE NEW JERSEY [CONSTITUTION].



                                                                       A-4094-18T2
                                      5
      However, defendant's arguments do not address the reasons given by the

judge who denied the requested relief. Defendant asserts his sentence was

illegal because the absence of a pretrial conference transcript or documentation

of a pretrial memorandum compels us to conclude that he was not made aware

that upon the setting of the trial date, plea negotiations would terminate under

Rule 3:9-3(g). But notably, the record does not contain the motion presented to

the court and we cannot ascertain whether these arguments were raised below.

Based upon the record presented to us we affirm for the reasons expressed by

Judge Cifelli.

      Affirmed.




                                                                        A-4094-18T2
                                       6